 

Exhibit 10.15

GENTEK INC.

EXECUTIVE SEVERANCE PLAN

--------------------------------------------------------------------------------

PRELIMINARY STATEMENTS

          A. GenTek Inc. (the “Company”) is a Delaware corporation.

          B. The purpose of the Company’s Executive Severance Plan is to provide
key employees of the Company and its subsidiaries with severance protection.

ARTICLE I.

DEFINITIONS AND INTERPRETATIONS

Section 1.01 Definitions. Capitalized terms used in this Plan shall have the
following respective meanings, except as otherwise provided or as the context
shall otherwise require:

“Annual Salary” shall mean the base salary paid to a Participant on an annual
basis exclusive of any bonus payments, commission payments or additional
payments under any Benefit Plan.

“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934.

“Benefit Continuation” shall have the meaning set forth in Article III.

“Benefit Plan” shall mean any “employee benefit plan” (including any employee
benefit plan within the meaning of Section 3(3) of ERISA), program, arrangement
or practice maintained, sponsored or provided by the Company or any of its
subsidiaries, including those relating to compensation, bonuses, profit-sharing,
stock option, or other stock related rights or other forms of incentive or
deferred compensation, vacation benefits, insurance coverage (including any
self-insured arrangements) health or medical benefits, disability benefits,
workers’ compensation, supplemental unemployment benefits, severance benefits
and post-employment or retirement benefits (including compensation, pension,
health, medical or life insurance or other benefits).

“Board” shall mean the Board of Directors of the Company.

“Cause” shall mean (a) the continued failure by the Participant substantially to
perform his or her duties and obligations to the Company or any of its
subsidiaries (other than any such failure resulting from his or her incapacity
due to physical or mental illness), including, without limitation, repeated
refusal to follow the reasonable directions of his or her employer, knowing
violation of the law in the course of performance of the duties of Participant’s
employment with the Company or any of its subsidiaries, repeated absences from
work without a reasonable excuse, or intoxication with alcohol or illegal drugs
while on the Company’s or any of its subsidiaries’ premises during regular
business hours; (b) fraud or material dishonesty against the Company or any of
its subsidiaries; (c) a conviction or plea of guilty or nolo contendere to the

--------------------------------------------------------------------------------



commission of a felony or a crime involving material dishonesty or moral
turpitude; or (d) willful malfeasance or misconduct in connection with a
Participant’s duties to the Company or any of its subsidiaries or any act or
omission that is results in demonstrable injury to the financial condition or
business reputation of the Company or any of its subsidiaries. Determination of
Cause shall be made by the Compensation Committee in its sole discretion.

“Change of Control” shall mean the first to occur of the following:

                    (i) any Person, (A) who is not a Beneficial Owner, directly
or indirectly, of voting securities of the Company as of the Effective Date, and
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 35% or more of the combined voting power of the Company’s
then outstanding securities or (B) who is a Beneficial Owner, directly or
indirectly, of voting securities of the Company as of the Effective Date, is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing more than 50% of the combined voting power of the Company’s
then outstanding securities, excluding in both (A) and (B) any Person who
becomes such a Beneficial Owner in connection with a transaction described in
subclause (x) of clause (iii) below; or

                    (ii) the following individuals cease for any reason to
constitute a majority of the number of directors then serving: individuals who,
on the Effective Date, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors as of the
Effective Date or whose appointment, election or nomination for election was
previously so approved or recommended; or

                    (iii) there is consummated a merger or consolidation of the
Company or any direct or indirect subsidiary of the Company with any other
corporation, other than (x) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation (1) continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof), in combination with the ownership of any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any
subsidiary of the Company, at least 50% of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation and (2) continuing to
be held by Persons who were holders thereof immediately prior to such merger or
consolidation, or (y) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person (A)
who is not a Beneficial Owner, directly or indirectly, of voting securities of
the Company as of the Effective Date, is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 35% or more of
the combined voting power of the Company’s then outstanding securities or (B)
who is a Beneficial Owner, directly or indirectly, of voting securities of the
Company as of the Effective Date, is or becomes the Beneficial Owner, directly
or indirectly, of securities of the Company representing more than 50% of the
combined voting power of the Company’s then outstanding securities; or

--------------------------------------------------------------------------------



                    (iv) the stockholders of the Company approve a plan of
complete liquidation or dissolution of the Company or there is consummated an
agreement for the sale or disposition by the Company of all or substantially all
of the Company’s assets, other than a sale or disposition by the Company of all
or substantially all of the Company’s assets to an entity, at least 65% of the
combined voting power of the voting securities of which is owned by
substantially all of the stockholders of the Company immediately prior to such
sale in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

“Change of Control Benefit Continuation” shall have the meaning set forth in
Article III.

“Change of Control Period” shall have the meaning set forth in Article III.

“Change of Control Severance Payment” shall have the meaning set forth in
Article III.

“Change of Control Severance Period” shall have the meaning set forth in Article
III.

“Code” shall mean the Internal Revenue Code of 1986, as amended. Reference in
this Plan to any section of the Code shall be deemed to include any amendments
or successor provisions to such section and any regulations under such section.

“Compensation Committee” shall mean the Compensation Committee of the Board.

“Disability” shall mean, when used with reference to any Participant, long term
disability under the applicable long term disability plan maintained by the
Company or one of its subsidiaries under which the Participant is covered.

“Effective Date” shall mean November 11, 2008.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and the rules and regulations promulgated thereunder.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Existing Key Employee Retention Plan” shall mean the GenTek Inc. Key Employee
Retention Plan previously established by the Company.

“Named Executive Participant” shall mean an employee of the Company or any of
its subsidiaries who is designated as a Named Executive Participant in Schedule
A.

“Parachute Value” of a Payment shall mean the present value as of the date of
the change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the accounting firm referred to in Section 3.04 for
purposes of determining whether and to what extent the Excise Tax will apply to
such Payment.

“Participants” shall mean those employees of the Company or any of its
subsidiaries who are from time to time designated as Participants in accordance
with Section 2.01(b).

--------------------------------------------------------------------------------



“Payment” shall mean any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
the Named Executive Participant, whether paid or payable pursuant to this Plan
or otherwise.

“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by substantially all of the stockholders of the Company
in substantially the same proportions as their ownership of stock of the
Company.

“Plan” shall mean this GenTek Inc. Executive Severance Plan, as amended,
supplemented or modified from time to time in accordance with its terms.

“Safe Harbor Amount” shall mean 2.99 times the Participant’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.

“Severance Payment” shall have the meaning set forth in Article III.

“Severance Period” shall have the meaning set forth in Article III.

“Successor” shall mean a successor to all or substantially all of the business,
operations or assets of the Company or such other portion of the Company’s
business as shall be determined by the Committee.

“Termination Date” shall mean, with respect to any Participant, the actual date
of the Participant’s Termination of Employment.

“Termination of Employment” shall mean the time when the employee-employer
relationship between the Participant and the Company or any subsidiary of the
Company is terminated for any reason, with or without Cause, including, but not
by way of limitation, a termination by resignation, discharge, death, Disability
or retirement; but excluding: (a) terminations where there is a simultaneous
reemployment or continuing employment of the Participant by the Company or any
subsidiary of the Company, and (b) terminations where the Successor offers to
the Participant a substantially equivalent position with respect to the portion
of the business of the Company that is transferred to the Successor, the same or
greater base salary, a substantially equivalent target bonus opportunity from
the Successor and continuing severance protection that is similar to the
severance protection provided herein, without regard to Section 5.03.

“Termination Notice” shall mean written notice from the Company to any
Participant purporting to terminate such Participant’s employment for Cause or
Disability in accordance with Section 2.02.

Section 1.02 Interpretation. In this Plan, unless a clear contrary intention
appears, (a) the words “herein,” “hereof” and “hereunder” refer to this Plan as
a whole and not to any particular Article, Section or other subdivision, (b)
reference to any Article or Section, means such Article or Section hereof and
(c) the words “including” (and with correlative meaning “include”) means

--------------------------------------------------------------------------------



including, without limiting the generality of any description preceding such
term. The Article and Section headings herein are for convenience only and shall
not affect the construction hereof.

ARTICLE II.

ELIGIBILITY AND BENEFITS

Section 2.01 Eligible Employees.

          (a) This Plan is only for the benefit of Participants, and no other
employees, personnel, consultants or independent contractors shall be eligible
to participate in this Plan or to receive any rights or benefits hereunder.

          (b) The initial Participants are set forth on Exhibit A. The
Compensation Committee shall be authorized from time to time after the Effective
Date to designate as Participants one or more employees of the Company
(including new hires).

Section 2.02 Termination Notices from Company. For purposes of this Plan, in
order for the Company to terminate any Participant’s employment for Cause, the
Company must give a Termination Notice to such Participant, which notice shall
be dated the date it is given to such Participant, shall specify the Termination
Date and shall state that the termination is for Cause and shall set forth in
reasonable detail the particulars thereof. For purposes of this Plan, in order
for the Company to terminate any Participant’s employment for Disability, the
Company must give a Termination Notice to such Participant, which notice shall
be dated the date it is given to such Participant, shall specify the Termination
Date and shall state that the termination is for Disability and shall set forth
in reasonable detail the particulars thereof.

ARTICLE III.

SEVERANCE AND RELATED TERMINATION BENEFITS

Section 3.01 Termination of Employment. In the event that a Participant incurs a
Termination of Employment by the Company or any of its subsidiaries for any
reason other than for Cause or Disability, then such Participant shall be
entitled to receive, and the Company shall be obligated to pay to the
Participant, within sixty (60) days after such Participant’s Termination Date, a
lump sum cash payment equal to (a) the Participant’s Annual Salary, as
determined on the Termination Date without regard to any reduction in such
Annual Salary within the six (6) month period prior to and ending on such
Termination Date, that would have been paid to Participant had Participant
remained employed by the Company or any of its subsidiaries for the number of
weeks (the “Severance Period”) set forth under the heading “Severance Period” on
Schedule A for such Participant (the “Severance Payment”) PLUS (b) all unused
vacation time accrued and available for use by such Participant as of the
Termination Date under the Company’s vacation policy. In addition, for a period
of weeks equal to the Participant’s applicable Severance Period, such

--------------------------------------------------------------------------------



Participant, including Participant’s participating spouse and dependents, shall
continue to be covered by all group life, group medical and group dental
insurance plans (excluding disability) of the Company under which he or she was
covered on the Termination Date or if such plan(s) or program(s) have been
amended or terminated, in the group plan(s) or program(s) in which executives of
the Company participate (the “Benefit Continuation”). The Company shall reduce
the Severance Payment by the after-tax amount necessary to pay the premium
payments for the Benefit Continuation, as reasonably determined by the Company,
which reduction shall include amounts necessary to pay for reasonably
anticipated increases in such rates over the Benefit Continuation period. Any
amount that is not used to pay premiums for such coverage as a result of Section
3.05(a) or as a result of an incorrect estimate of anticipated rate increases,
as reasonably determined by the Company, shall be promptly refunded to the
Participant. In the event premium rates are in excess of the amount withheld,
the Company may seek additional payments from the Participant and the Company
may cease the Benefit Continuation in the event such additional payments are not
promptly paid by the Participant to the Company. Any Severance Payment
obligations arising under this Section 3.01 shall be paid to the Participant
within sixty (60) days of the Termination Date. In no event shall the
Participant, or Participant’s spouse or dependents, be entitled to any Severance
Payment or Benefit Continuation under this Section 3.01 in the event the
Participant resigns for any reason or otherwise terminates employment due to
death, Disability or for Cause and in no event shall Participant, or
Participant’s spouse or dependents, be entitled to receive any Change of Control
Severance Payment or Change of Control Benefit Continuation if Participant
becomes entitled to receive any Severance Payment or Benefit Continuation.

Section 3.02 Termination of Employment Following a Change of Control. In the
event a Participant incurs a Termination of Employment by the Company or any of
its subsidiaries for any reason other than for Cause or Disability during the
period beginning on the date sixty-days prior to such a Change of Control and
ending on the date twelve months following such a Change of Control (the “Change
of Control Period”), the Participant shall be entitled to receive a lump sum
cash payment equal to (a) the sum of (i) the Participant’s Annual Salary, as
determined on the Termination Date without regard to any reduction in such
Annual Salary within the six (6) month period prior to and ending on such
Termination Date, that would have been paid to Participant had Participant
remained employed by the Company or any of its subsidiaries for the number of
weeks (the “Change of Control Severance Period”) set forth under the heading
“Change of Control Severance Period” on Schedule A for such Participant, and
(ii) such Participant’s target annual cash bonus with respect to the year in
which the Termination Date occurs (collectively, the “Change of Control
Severance Payment”), PLUS (b) all unused vacation time accrued and available for
use by such Participant as of the Termination Date under the Company’s vacation
policy. In addition, in lieu of the Benefit Continuation, for a period of weeks
equal to the Participant’s Change of Control Severance Period, such Participant,
including Participant’s participating spouse and dependents, shall continue to
be covered by all group life, group medical and group dental insurance plans
(excluding disability) of the Company under which he or she was covered on the
Termination Date or if such plan(s) or program(s) have been amended or
terminated, in the group plan(s) or program(s) in which executives of the
Company participate (the “Change of Control Benefit Continuation”). The Company
shall reduce the Change of Control Severance Payment by the after-tax amount
necessary to pay the premium payments for the Benefit Continuation, as
reasonably determined by the Company, which reduction shall include amounts
necessary to pay

--------------------------------------------------------------------------------



for reasonably anticipated increases in such rates over the Change of Control
Benefit Continuation period. Any amount that is not used to pay premiums for
such coverage as a result of Section 3.05(a) or as a result of an incorrect
estimate of anticipated rate increases, as reasonably determined by the Company,
shall be promptly refunded to the Participant. In the event premium rates are in
excess of the amount withheld, the Company may seek additional payments from the
Participant and the Company may cease the Change of Control Benefit Continuation
in the event such additional payments are not promptly paid by the Participant
to the Company. Any Change of Control Severance Payment obligations arising
under this Section 3.02 shall be paid to the Participant within sixty (60) days
of the Termination Date but no later than March 15th of the calendar year
following the calendar year in which the Participant’s Termination Date occurs.
In no event shall the Participant, or Participant’s spouse or dependents, be
entitled to any Change of Control Severance Payment or Change of Control Benefit
Continuation under this Section 3.02 in the event the Participant resigns for
any reason or otherwise terminates employment due to death, Disability or for
Cause and in no event shall Participant, or Participant’s spouse or dependents,
be entitled to receive any Severance Payment or Benefit Continuation if
Participant becomes entitled to receive any Change of Control Severance Payment
or Change of Control Benefit Continuation.

Section 3.03 Condition to Receipt of Severance Benefits. As a condition to
receipt of any payment or benefits under this Article III, such Participant
must, within forty-five (45) days following the Termination Date, enter into a
Non-Solicitation, Non-Compete, Non-Disclosure, Claw-Back and Non-Disparagement
Agreement with the Company and its subsidiaries and affiliates and an additional
release of claims agreement substantially similar to the form attached hereto
pursuant to which agreement Participant releases the Company and its successors,
assigns, divisions, affiliates, subsidiaries, representatives, agents, officers,
directors, stockholders, and employees from any claims, demands and/or causes of
action relating to or arising out of his or her employment with the Company or
any of its subsidiaries or the termination of his or her employment with the
Company or any of its subsidiaries, including, but not limited to any statutory
claims under the Age Discrimination in Employment Act of 1967, the Americans
with Disabilities Act of 1990 and/or the Civil Rights Acts of 1964 and 1991.

Section 3.04 Gross-Up Payment.

          (a) In the event it shall be determined that any payment or
distribution to or for the benefit of any Named Executive Participant, as set
forth on Schedule A, under this Plan or under any other Company plan, contract
or agreement (the “Triggering Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code or any interest or penalties with respect to
such excise tax, other than any interest, penalty or additional tax that may
arise as a result of Section 409A of the Code, (collectively, such excise tax,
together with any such interest or penalties, the “Excise Tax”), then such Named
Executive Participant shall be entitled to receive from the Company an
additional payment (the “Gross-up Payment”) in an amount such that after payment
by such Named Executive Participant of all taxes (including any interest or
penalties imposed with respect to such taxes but excluding any taxes, penalties
or interest that arise as a result of Section 409A of the Code) including any
Excise Tax imposed on the Gross-Up Payment, such Named Executive Participant
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Triggering Payment. Notwithstanding the foregoing sentence of this Section
3.04(a), if it shall be determined that the Named Executive Participant is

--------------------------------------------------------------------------------



entitled to the Gross-up Payment, but that the Parachute Value of all Payments
paid to the Named Executive Participant does not exceed 110% of the Safe Harbor
Amount, then no Gross-Up Payment shall be made to the Named Executive
Participant and the amounts payable to the Named Executive Participant under
this Plan shall be reduced until the Parachute Value of all Payments paid to the
Named Executive Participant, in the aggregate, equals the Safe Harbor Amount or
if such reduction would not be sufficient to reduce the Parachute Payments to
the Safe Harbor Amount, then the cash amounts payable to the Named Executive
Participant under this Plan shall be reduced to zero. All determinations
required to be made under this Section 3.04 with respect to a particular Named
Executive Participant shall be made in writing within ten (10) business days of
the Triggering Payment (or at such earlier time as is requested by the Company)
by the independent accounting firm then retained by the Company in the ordinary
course of business (which firm shall provide detailed supporting calculations to
the Company and such Named Executive Participant) and such determinations shall
be final and binding on the Company (including the Compensation Committee) and
all Named Executive Participants. Any fees incurred as a result of work
performed by any independent accounting firm pursuant to this Section 3.04 shall
be paid by the Company. The Company’s obligation to make the Gross-Up Payments
under this Section 3.04 shall not be conditioned upon the Executive’s
“separation from service” (within the meaning of Section 409A(a)(2)(A)(i) of the
Code). Notwithstanding the foregoing, no Participant will be entitled to a
Gross-up Payment with respect to any cash severance payment paid to any Named
Executive Participant under any other Company plan, contract or agreement that
becomes payable as a result of such Named Executive Participant’s resignation
for any or no reason.

          (b) In the event that the Excise Tax is subsequently determined by the
independent accounting firm or pursuant to any proceeding or negotiations with
the Internal Revenue Service to be less than the amount taken into account
hereunder in calculating the Gross-Up Payment made, the Named Executive
Participant shall repay to the Company, at the time that the amount of such
reduction in the Excise Tax is finally determined, the portion of such prior
Gross-Up Payment that would not have been paid if such Excise Tax had been
applied in initially calculating such Gross-Up Payment, plus interest on the
amount of such repayment at the rate provided in Section 1274(b)(2)(B) of the
Code. Notwithstanding the foregoing, in the event any portion of the Gross-Up
Payment to be refunded to the Company has been paid to any Federal, state or
local tax authority, repayment thereof shall not be required until actual refund
or credit of such portion has been made to the Named Executive Participant, and
interest payable to the Company shall not exceed interest received or credited
to the Named Executive Participant by such tax authority for the period it held
such portion. The Named Executive Participant and the Company shall mutually
agree upon the course of action to be pursued (and the method of allocating the
expenses thereof) if the Named Executive Participant’s good faith claim for
refund or credit is denied. In the event that the Excise Tax is later determined
by the independent accounting firm or pursuant to any proceeding or negotiations
with the Internal Revenue Service to exceed the amount taken into account
hereunder at the time the Gross-Up Payment is made (including, but not limited
to, by reason of any payment the existence or amount of which cannot be
determined at the time of the Gross-Up Payment), the Company shall make an
additional Gross-Up Payment in respect of such excess (plus any interest or
penalty payable with respect to such excess, but excluding any tax, interest or
penalty that relates to Section 409A of the Code) at the time that the amount of
such excess if finally determined. The Gross-Up Payment (or portion thereof)
provided for in this Section 3.04 shall be paid to the Named Executive

--------------------------------------------------------------------------------



Participant (or to the applicable taxing authority) not later than sixty (60)
days following the payment of the Triggering Payments; provided, however, that
if the amount of such Gross-Up Payment (or portion thereof) cannot be finally
determined on or before the date on which payment is due, the Company shall pay
to the Named Executive Participant by such date an amount estimated in good
faith by the independent accounting firm to be the minimum amount of such
Gross-Up Payment and shall pay the remainder of such Gross-Up Payment (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code) as soon
as the amount thereof can be determined, but in no event later than ninety (90)
calendar days after payment of the related Triggering Payment; provided,
further, in no event shall any such Gross-Up Payment or any payment of any
income or other taxes to be paid by the Company under this Section 3.04 be made
later than the end of the Named Executive Participant’s taxable year next
following the Named Executive Participant’s taxable year in which the Named
Executive Participant remits the related taxes to the applicable taxing
authority. In the event that the amount of the estimated Gross-Up Payment
exceeds the amount subsequently determined to have been due, such excess shall
be refunded to the Company by the Named Executive Participant on the fifth
business day after written demand by the Company for payment (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Code).

          (c) Notwithstanding anything to the contrary in this Section 3.04, no
payments under this Section 3.04, shall be paid to the Participant prior to or
during the 6-month period following the Participant’s “separation from service”
(within the meaning of Section 409A(a)(2)(A)(i) of the Code) if the Company
determines that paying such amounts at the time or times indicated in this
Section 3.04 would be a prohibited distribution under Section 409A(a)(2)(B)(i)
of the Code. If the payment of any such amounts is delayed as a result of the
previous sentence, then on the first business day following the end of such
6-month period (or such earlier date upon which such amount can be paid under
Section 409A of the Code without resulting in a prohibited distribution,
including as a result of the Participant’s death), the Company shall pay the
Participant a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to the Participant during such period.

Section 3.05 Limitation of Benefits.

          (a) Anything in this Plan to the contrary notwithstanding, the
Company’s obligation to provide Benefit Continuation or Change of Control
Benefit Continuation for any Participant, including Participant’s spouse and
dependents, shall, to the extent permitted by applicable law, cease if and when
such Participant becomes employed by a third party that provides such
Participant with health and welfare benefits.

          (b) Anything in this Plan to the contrary notwithstanding but subject
to Section 5.01, the amounts payable to a Participant under Article III of this
Plan shall be reduced by the aggregate amount of all similar severance payments
and benefits due to such Participant under any other employment agreement,
severance agreement or similar agreement between the Participant and the
Company.

Section 3.06 Plan Unfunded; Participant’s Rights Unsecured. The Company shall
not be required to establish any special or separate fund or make any other
segregation of funds or assets to assure the payment of any benefit hereunder.
The right of any Participant to receive the

--------------------------------------------------------------------------------



benefits provided for herein shall be an unsecured claim against the general
assets of the Company.

ARTICLE IV.

DISPUTE RESOLUTION

Section 4.01 Negotiation. In case a claim, dispute or controversy shall arise
between any Participant (or any person claiming by, through or under any
Participant) and the Company (including the Compensation Committee) relating to
or arising out of this Plan, either disputant shall give written notice to the
other disputant (“Dispute Notice”) that it wishes to resolve such claim, dispute
or controversy by negotiations, in which event the disputants shall attempt in
good faith to negotiate a resolution of such claim, dispute or controversy. If
the claim, dispute or controversy is not so resolved within 30 days after the
effective date of the Dispute Notice (as described in Section 5.08), subject to
Section 4.03, either disputant may initiate arbitration of the claim, dispute or
controversy as provided in Section 4.02. All negotiations pursuant to this
Section 4.01 shall be held at the Company’s principal offices in Parsippany, New
Jersey (or such other place as the disputants shall mutually agree) and shall be
treated as compromise and settlement negotiations for the purposes of the
federal and state rules of evidence and procedure.

Section 4.02 Arbitration. Subject to Section 4.03, any claim, dispute or
controversy arising out of or relating to this Plan which has not been resolved
by negotiations in accordance with Section 4.01 within 30 days of the effective
date of the Dispute Notice (as described in Section 5.08) shall, upon the
written request of either disputant, be finally settled by arbitration conducted
expeditiously in accordance with the commercial arbitration rules of the
American Arbitration Association regarding resolution of employment-related
disputes. The arbitrator may, without limitation, award injunctive relief, but
shall not be empowered to award damages in excess of compensatory damages and
each disputant shall be deemed to have irrevocably waived any damages in excess
of compensatory damages, such as punitive damages. The arbitrator’s decision
shall be final and legally binding on the disputants and their successors and
assigns, and judgment by the arbitrator may be entered in any court having
jurisdiction. Each party shall pay its own fees, disbursements, and costs
relating to or arising out of any arbitration. All arbitration conferences and
hearings shall be held within a thirty (30) mile radius of Parsippany, New
Jersey.

Section 4.03 Exclusivity, etc. The dispute resolution procedures set forth in
Sections 4.01 and 4.02 shall not apply to any matter which, by the express
provisions of this Plan, is to be finally determined by the Compensation
Committee or by an accounting firm. No legal action may be brought with respect
to this Plan except for the purpose of specifically enforcing the provisions of
this Article IV or for the purpose of enforcing any arbitration award made
pursuant to Section 4.02.

--------------------------------------------------------------------------------



ARTICLE V.

MISCELLANEOUS PROVISIONS

Section 5.01 Cumulative Benefits. Except as provided in Section 3.05 or as
otherwise agreed to between the Company and the Participant, the rights and
benefits provided to any Participant under this Plan are cumulative of, and are
in addition to, all of the other rights and benefits provided to such
Participant under any Benefit Plan or any agreement between such Participant and
the Company or any of its subsidiaries; provided, that, in no event shall a
Participant be entitled to participate in the Company’s Severance Pay Plan or
any similar plan sponsored by the Company or any of its subsidiaries.

Section 5.02 No Mitigation. No Participant shall be required to mitigate the
amount of any payment provided for in this Plan by seeking or accepting other
employment following a termination of his or her employment with the Company or
otherwise. The amount of any payment provided for in this Plan shall not be
reduced by any compensation or benefit earned by a Participant as the result of
employment by another employer or by retirement benefits.

Section 5.03 Amendment or Termination. The Board may amend or terminate the Plan
at any time; provided however that no such termination or amendment may
materially and adversely affect any rights of any Participant who has incurred a
Termination of Employment prior to the date of such termination or amendment;
provided, further, the Plan cannot be terminated or materially amended during
the Change of Control Period. Notwithstanding the foregoing, the Plan shall
terminate when all of the obligations to Participants hereunder have been
satisfied in full.

Section 5.04 Enforceability. The failure of Participants or the Company or any
of its subsidiaries to insist upon strict adherence to any term of the Plan on
any occasion shall not be considered a waiver of such party’s rights or deprive
such party of the right thereafter to insist upon strict adherence to that term
or any other term of the Plan.

Section 5.05 Administration.

          (a) The Compensation Committee shall have full and final authority to
make determinations with respect to the administration of this Plan, to construe
and interpret its provisions and to take all other actions deemed necessary or
advisable for the proper administration of this Plan, but such authority shall
be subject to the provisions of this Plan. No discretionary action by the
Compensation Committee shall amend or supersede the express provisions of this
Plan.

          (b) The members of the Compensation Committee shall receive no
additional compensation for their services relating to this Plan. Any expenses
properly incurred by the Compensation Committee incident to this Plan shall be
paid by the Company.

          (c) The Company shall indemnify and hold harmless each member of the
Compensation Committee against and all expenses and liabilities arising out of
his or her administrative functions or fiduciary responsibilities, including any
expenses and liabilities that are caused by or result from an act or omission
constituting the negligence of such member in the

--------------------------------------------------------------------------------



performance of such functions or responsibilities, but excluding expenses and
liabilities that are caused by or result from such member’s own gross negligence
or willful cause. Expenses against which such member shall be indemnified
hereunder shall include, without limitation, the amounts of any settlement or
judgment, costs, counsel fees, and related charges reasonably incurred in
connection with a claim asserted or a proceeding brought or settlement thereof.

Section 5.06 Consolidations, Mergers, Etc. In the event of a merger,
consolidation or other transaction, nothing herein shall relieve the Company
from any of the obligations set forth in the Plan; provided, however, that
nothing in this Section 5.06 shall prevent an acquirer of or Successor to the
Company from assuming the obligations, or any portion thereof, of the Company
herender pursuant to the terms of the Plan provided that such acquirer or
Successor provides adequate assurances of its ability to meet this obligation.
In the event that an acquirer of or Successor to the Company agrees to perform
the Company’s obligations, or any portion thereof, hereunder, the Company shall
require any person, firm or entity which becomes its Successor to expressly
assume and agree to perform such obligations in writing, in the same manner and
to the same extent that the Company would be required to perform hereunder if no
such succession had taken place.

Section 5.07 Successors and Assigns. This Plan shall be binding upon and inure
to the benefit of the Company and its Successors and assigns. This Plan and all
rights of each Participant shall inure to the benefit of and be enforceable by
such Participant and his or her personal or legal representatives, executors,
administrators, heirs and permitted assigns. If any Participant should die while
any amounts are due and payable to such Participant hereunder, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Plan to such Participant’s devisees, legatees or other designees or, if
there be no such devisees, legatees or other designees, to such Participant’s
estate. No payments, benefits or rights arising under this Plan may be assigned
or pledged by any Participant, except under the laws of descent and
distribution.

Section 5.08 Notices. All notices and other communications provided for in this
Plan shall be in writing and shall be sent, delivered or mailed, addressed as
follows: (a) if to the Company, at the Company’s principal office address or
such other address as the Company may have designated by written notice to all
Participants for purposes hereof, directed to the attention of the Chief
Executive Officer, and (b) if to any Participant, at his or her residence
address on the records of the Company or to such other address as he or she may
have designated to the Company in writing for purposes hereof. Each such notice
or other communication shall be deemed to have been duly given or mailed by
United States certified or registered mail, return receipt requested, postage
prepaid, except that any change of notice address shall be effective only upon
receipt.

Section 5.09 Tax Withholdings. The Company shall have the right to deduct from
any payment or benefit hereunder all taxes (federal, state or other) which it is
required to be withhold therefrom.

Section 5.10 No Employment Rights Conferred. This Plan shall not be deemed to
create a contract of employment between any Participant and the Company and/or
any of its subsidiaries. Nothing contained in this Plan shall (i) confer upon
any Participant any right with respect to

--------------------------------------------------------------------------------



continuation of employment with the Company or any of its subsidiaries or (ii)
subject to the rights and benefits of any Participant hereunder, interfere in
any way with the right of the Company or any of its subsidiaries to terminate
such Participant’s employment at any time.

Section 5.11 Prior Agreements. This Plan supersedes the Company’s Existing Key
Executive Retention Plan that was terminated effective on the Effective Date.

Section 5.12 Severability. If any provision of the Plan is, becomes or is deemed
to be invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions of this Plan shall not be
affected thereby.

Section 5.13 Governing Law. This Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to its
conflict of laws rules, and applicable federal law.

--------------------------------------------------------------------------------